

Exhibit 10.1
AMENDMENT NO. 1
TO THE
ADVISORY AGREEMENT
This amendment no. 1 to the Advisory Agreement dated as of June 6, 2019 (the
“Advisory Agreement”), between KBS Real Estate Investment Trust II, Inc., a
Maryland corporation (the “Company”), and KBS Capital Advisors LLC, a Delaware
limited liability company (the “Advisor”), is entered as of May 6, 2020 (the
“Amendment”). Capitalized terms used herein but not defined shall have the
meaning set forth in the Advisory Agreement.
WHEREAS, the Company and the Advisor have agreed to amend certain terms of the
Advisory Agreement as set forth herein;
NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor agree
to amend the Advisory Agreement as follows:
1.ARTICLE 1 – DEFINITIONS.
1.1Article 1 of the Advisory Agreement is hereby amended to include the
following definitions:
“Advisor Party” and “Advisor Parties” shall have the meaning set forth in
Section 15.01.
“Expenses” shall have the meaning set forth in Section 15.03(iii).
“Indemnified Party” shall have the meaning set forth in Section 15.03(iv).
“Proceedings” means all disputes or controversies of any kind including without
limitation all charges, complaints, grievances, actions, causes of action,
suits, rights, demands, claims, lawsuits, other legal actions or litigation,
arbitration, investigations (internal or external), inquiries or other
proceedings.
1.2Article 1 of the Advisory Agreement is hereby amended to delete the following
definition:
“2%/25% Guidelines” means the requirement pursuant to the NASAA Guidelines that,
in any period of four consecutive fiscal quarters, total Operating Expenses not
exceed the greater of 2% of the Company’s Average Invested Assets during such
12-month period or 25% of the Company’s Net Income over the same 12-month
period.
2.ARTICLE 9 – EXPENSES. Article 9 of the Advisory Agreement is hereby amended to
delete Sections 9.02(ii) and 9.02(iii).
3.ARTICLE 15 - INDEMNIFICATION AND LIMITATION OF LIABILITY. Article 15 of the
Advisory Agreement is hereby amended and restated in its entirety as follows:





--------------------------------------------------------------------------------



ARTICLE 15
INDEMNIFICATION AND LIMITATION OF LIABILITY
15.01Limitation on Liability. The Advisor shall have no responsibility other
than to render the services and take the actions described herein in good faith
and with the exercise of due care and shall not be responsible for any action of
the Board of Directors or the Company in following or declining to follow any
advice or recommendation of the Advisor. The Advisor, its Affiliates and their
officers, directors, managers, members, employees, partners, equity holders,
agents and representatives (each, an “Advisor Party” and together, the “Advisor
Parties”) will not be liable for any act or omission by an Advisor Party
performed in accordance with and pursuant to this Agreement, except by reason of
acts or omissions constituting gross negligence, bad faith, willful misconduct
or reckless disregard of duties under this Agreement.
15.02Insurance Coverage of the Advisor. The Advisor shall maintain errors and
omissions insurance coverage and other insurance coverage in amounts which are
customarily carried by asset managers performing functions similar to those of
the Advisor under this Agreement.
15.03Indemnification.
(i)The Company shall reimburse, indemnify and hold harmless the Advisor Parties,
to the fullest and broadest extent permitted by law and under the Company’s
Articles of Incorporation and Bylaws, from and against any and all losses,
claims, damages, liabilities, costs and expenses of any nature whatsoever,
including, without limitation, attorney’s fees, court costs, and similar fees
and expenses (“Expenses”) with respect to or arising out of this Agreement or
the performance by the Advisor of its responsibilities and obligations hereunder
(including any pending or threatened litigation except for any Proceeding filed
by a member or manager of the Advisor against the Advisor), from any acts or
omission of the Advisor (including ordinary negligence and any action taken by
the Advisor following a directive by the Board of Directors in its capacity as
such), except with respect to Expenses with respect to or arising out of the
Advisor Party’s gross negligence, bad faith or willful misconduct, or reckless
disregard of its duties under this Agreement; provided, however, that to the
extent an Advisor Party actually recovers insurance proceeds with respect to any
matter for which the Advisor Party is entitled to indemnification, then the
amount payable to such Advisor Party under this Section 15.03 in respect of such
matter shall be reduced by the amount of such recovered insurance proceeds.





--------------------------------------------------------------------------------



(ii)The Advisor shall reimburse, indemnify and hold harmless the Company, to the
fullest and broadest extent permitted by law, from and against any and all
Expenses in respect of or arising from any acts or omissions of the Advisor
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of duties of the Advisor under this Agreement; provided, however, that
to the extent the Company actually recovers insurance proceeds with respect to
any matter for which the Company is entitled to indemnification, then the amount
payable to the Company under this Section 15.03 in respect of such matter shall
be reduced by the amount of such recovered insurance proceeds.
(iii)Promptly after receipt by an Advisor Party or the Company (an Advisor Party
and the Company are each sometimes hereinafter referred to as an “Indemnified
Party”) of notice of the commencement (or threat of commencement) of any
Proceeding, the Indemnified Party shall, if a claim in respect thereof is to be
made pursuant hereto, notify the indemnifying party in writing of the
commencement thereof; but the omission to so notify the indemnifying party shall
not relieve it from any liability that it may have to any Indemnified Party
pursuant to this Section 15.03. In case any such Proceeding shall be brought
against an Indemnified Party and it shall notify the indemnifying party of the
commencement thereof, the indemnifying party shall be entitled to participate
therein and, to the extent that it shall wish, to assume the defense thereof,
with counsel satisfactory to such Indemnified Party and, after notice from the
indemnifying party to such Indemnified Party of the indemnifying party’s
election to assume the defense thereof, the indemnifying party shall not be
liable to such Indemnified Party under Section 15.03 hereof, as applicable, for
any legal expenses of other counsel retained by the Indemnified Party or any of
the expenses related thereto, in each case subsequently incurred by such
Indemnified Party, unless (a) the indemnifying party and the Indemnified Party
shall have mutually agreed to the retention of such counsel, or (b) the named
parties to any such Proceeding (including any impleaded parties) include both
the indemnifying party and Indemnified Party and representation of both parties
by the same counsel would be inappropriate in the reasonable opinion of the
Indemnified Party, due to actual or potential differing interests between them.
The obligations of the indemnifying party under this Section 15.03 shall be in
addition to any liability which the indemnifying party otherwise may have under
applicable law or otherwise.
(iv)The Company shall advance funds to an Advisor Party upon request for any
expenses and other costs incurred as a result of any pending or threatened
Proceeding or the initiation of a Proceeding by any Advisor Party if (a) such
Proceeding relates to or arises out of, or is alleged to relate to or arise out
of or has been caused or alleged to have been caused in whole or in part by, any
action or inaction on the part of the Advisor



--------------------------------------------------------------------------------



Party in the performance of its duties or provision of its services hereunder;
and (b) the Advisor Party undertakes to repay any funds advanced pursuant to
this Section 15.03(iv) in cases in which such Advisor Party would not be
entitled to indemnification under this Section 15.03. If advances are required
under this Section 15.03(iv), the Advisor Party shall furnish the Company with
an undertaking as set forth in clause (b) of the preceding sentence and shall
thereafter have the right to bill the Company for, or otherwise require the
Company to pay, at any time and from time to time after such Advisor Party shall
become obligated to make payment therefor, any and all reasonable amounts for
which such Advisor Party is entitled to indemnification under Section 15.03, and
the Company shall pay the same within thirty (30) days after request for
payment. In the event that a determination is made by a court of competent
jurisdiction or an arbitrator that the Company is not so obligated in respect of
any amount paid by it to a particular Advisor Party, such Advisor Party will
refund such amount within thirty (30) days of such determination, and in the
event that a determination by a court of competent jurisdiction or an arbitrator
is made that the Company is so obligated in respect to any amount not paid by
the Company to a particular Advisor Party, the Company will pay such amount to
such Advisor Party within thirty (30) days of such final determination.
4.Ratification; Effect on Advisory Agreement.
a.Ratification. The Advisory Agreement, as amended hereby, shall remain in full
force and effect and is hereby ratified and confirmed in all respects.
b.Effect on the Advisory Agreement. On and after the date hereof, each reference
in the Advisory Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,”
or words of similar import shall mean and be a reference to the Advisory
Agreement as amended hereby.




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date and year first above written.



KBS REAL ESTATE INVESTMENT TRUST II, INC.By:/s/ Charles J. Schreiber, Jr.Charles
J. Schreiber Jr., Chief Executive OfficerKBS CAPITAL ADVISORS LLCBy:PBren
Investments, L.P., a ManagerBy:PBren Investments LLC, as general partnerBy:PBCS
Management LLC, a ManagerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber,
Jr., a ManagerBy:Schreiber Real Estate Investments, L.P., a ManagerBy:Schreiber
Real Estate Investments LLC, as general partnerBy:PBCS Management LLC, a
ManagerBy:/s/ Charles J. Schreiber, Jr.Charles J. Schreiber, Jr., a Manager




